Title: To John Adams from Benjamin Stoddert, 5 September 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Trenton. 5th. Septr. 1799.

A Gentleman of Maryland, not long from France, where he was a Prisoner, but after a time was suffered to go at large, mentioned to me last night, that a Colo. Hickbourn had lately arrived at New York from France & had gone on to Boston, where he has connexions—that he was supposed by the Americans in France to be an Instrument of the French Govt.—and that tho’ he was ordered to leave France in 24 hours, this did not restrain his credit with his Countrymen there, who believed it to be a thing concerted, in order to procure him a better reception in his own Country.
I have thought it my Duty to mention the information as I recd it.
I have the honor to be—with the / highest respect & esteem sir Yr. most / Obed. Servt.

Ben Stoddert.